Citation Nr: 1501619	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-03 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD) and patellofemoral syndrome.

2.  Entitlement to service connection for a left knee disability, to include DJD and patellofemoral syndrome.

3.  Entitlement to an increased disability rating (evaluation) in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1978 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in March 2011 where it was remanded for additional development.  As the instant decision grants service connection for a right knee disability and remands the remaining issues on appeal, the Board need not consider whether an additional remand to comply with the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a December 2010 Travel Board hearing in St. Petersburg, Florida, before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of entitlement to service connection for a left knee disability, to include DJD and patellofemoral syndrome, and an increased disability rating in excess of 20 percent for lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with DJD of the right knee.

2.  The Veteran sustained a right-knee injury during service.

3.  The currently diagnosed DJD of the right knee is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for a right knee disability and remands the remaining issues on appeal.  As such action represents a complete allowance of the Veteran's claim as to the right knee issue, no further discussion of VA's duties to notify and to assist is necessary.


Service Connection for a Right Knee Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Osteoarthritis/DJD is a chronic disease listed as "arthritis" under 38 C.F.R. 
§ 3.309(a) (2014); therefore, 38 C.F.R. § 3.303(b) applies to the right knee issues on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As the instant decision grants service connection for a right knee disability on a direct basis, there is no need to further discuss entitlement to service connection on a presumptive basis. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that she suffers from right knee pain due to an injury she sustained in service when she fell in a barracks bathroom and landed on her knees.  Initially, the Board finds that the Veteran is currently diagnosed with DJD of the right knee.  Multiple VA treatment records received by VA throughout the course of this appeal reflect that the Veteran has a current diagnosis of right knee DJD.

Next, the Board finds that the Veteran sustained an injury to her right knee in service.  Service treatment records from April 1980 reflect that, just prior to service separation, the Veteran slipped and fell in a barracks bathroom.  This resulted in a contusion to the right knee.  At the December 2010 Travel Board hearing, the Veteran credibly testified that her right knee swelled three times larger after the accident.  Further, after being treated at the emergency room, she was provided with crutches to assist her at discharge. 

After a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the Veteran's right knee DJD is related to active service.  The evidence weighing against such a finding includes the report from a November 2006 VA joint examination.  The report reflects that the VA examiner opined that the Veteran's knee pain was more likely than not due to aging, rather than an isolated injury to the knee.  The Board notes, however, that the VA examiner had only diagnosed the Veteran with right knee patellafemoral syndrome and not DJD.  As such, no actual opinion was rendered as to whether the currently diagnosed right knee DJD was related to service.  The reports from subsequent VA joint examinations, in February 2007 and April 2011, reflect that the VA examiners were unable to render an opinion as to whether the Veteran's diagnosed right knee disabilities were related to service without resorting to mere speculation.

The evidence supporting a finding that the Veteran's right knee DJD is related to active service includes her testimony at the December 2010 Travel Board hearing.  Specifically, the Veteran testified that she continued to have right knee disability symptoms, including pain and locking, from service separation to the present.  Further, a VA orthopedic treatment note conveys that in October 2009 the Veteran received an in-depth VA medical center (VAMC) bilateral-knee examination.  At the conclusion of the examination the VA examiner opined that the increased amount of crepitation present in the right knee over the left evidenced some previous trauma which more likely than not contributed to the difference in the right and left knee symptomatology.  An addendum to the report indicates that the VA examiner subsequently reviewed the Veteran's service treatment records and opined that it was more likely than not that the right knee disability symptoms were the result of the April 1980 in-service right knee injury.

The Veteran is currently diagnosed with right knee DJD.  Her right knee was injured in service when she fell in a barracks bathroom and landed on her right knee, resulting in a contusion.  The October 2009 VAMC orthopedic examination report and addendum conveys that it is as likely as not that the Veteran's currently diagnosed right knee DJD is related to her in-service accident.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed DJD of the right knee was incurred in active service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability of DJD is granted.


REMAND

Outstanding Medical Records

VA should obtain all relevant VA clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has received VA medical treatment at the Jacksonville, Tampa, and Orlando, Florida VAMCs.  On remand the AOJ should attempt to obtain any outstanding VA treatment records for the time period on and after October 2012.

Service Connection for a Left Knee Disability

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has advanced that her left knee disability may have been caused by her service-connected spinal disability.  Further, an October 2009 VAMC examination report reflects that a VA examiner opined that the Veteran's left knee disability could have been aggravated and/or accelerated by her now service-connected right knee disability.  While the Veteran previously received VA knee examinations in November 2006, February 2007, and April 2011, no secondary service connection opinion has previously been obtained.  Further, the VA examiners at the February 2007 and April 2011 VA knee examinations were unable to render any opinions without resorting to mere speculation.  As such, the Board finds a new VA knee examination is warranted.

Increased Disability Rating for Lumbosacral Strain

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  Recent VA treatment records have indicated that the Veteran may have urinary and/or fecal incontinence related to her service-connected spinal disability.  The Veteran last received a VA spinal examination in December 2009.  The VA examination report reflects that at that time there was no history of urinary or fecal incontinence.  As such, there is an indication that the symptoms of the Veteran's service-connected spinal disability have worsened since the last VA spinal examination, and therefore, a new examination is warranted.

Accordingly, the issues of service connection for a left knee disability, to include DJD and patellofemoral syndrome, and an increased disability rating in excess of 20 percent for lumbosacral strain are REMANDED for the following action:

1.  Associate with the record any identified VA clinical documentation pertaining to the treatment of the Veteran's left knee and/or spinal disabilities, not already of record, for the period on and after October 2012.

2.  Schedule the Veteran for the appropriate VA examination(s) in order to assist in determining the current nature and etiology of any diagnosed left knee disabilities, along with the current level of severity of the Veteran's service-connected spinal disability.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Left Knee Disability

A)  Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed left knee disability had its onset during a period of active service?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that one or more of the Veteran's service-connected disabilities, including her service-connected right knee and spinal disabilities, caused a currently diagnosed left knee disability?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that one or more of the Veteran's service-connected disabilities, including her service-connected right knee and spinal disabilities, aggravated (that is, permanently worsened in severity) a currently diagnosed left knee disability?

If it is the examiner's opinion that there is aggravation of a currently diagnosed left knee disability, to the extent possible identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Lumbosacral Strain

The VA examiner should report the extent of the disability in accordance with VA rating criteria.

The VA examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should also identify the limitation of activity imposed by the Veteran's spinal disability with a full description of the effect of the disability upon ordinary activities.  The VA examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the thoracolumbar spine should be noted and described.  If feasible, the determinations concerning pain, weakness, and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  If ankylosis is identified, the examiner should state whether such is favorable or unfavorable, and the extent of such ankylosis.  The examiner should assess the occupational impact or limitations of the Veteran's spinal disability.

The VA examiner should also assess whether the spinal disability is manifested by intervertebral disc syndrome and indicate whether the intervertebral disc syndrome has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period.

The VA examiner should also address whether any other disabilities related to the service-connected spinal disability, such as a nerve condition like radiculopathy, are present.  If such a disability is identified, the nature and severity of the disability should be described in detail.  The VA examiner should explicitly address whether the Veteran's currently diagnosed urinary and/or fecal incontinence is related to the service-connected spinal disability.

3.  Then readjudicate the issues of entitlement to service connection for a left knee disability, to include DJD and patellofemoral syndrome, and an increased disability rating in excess of 20 percent for lumbosacral strain.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


